Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 12/17/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130280409 to Mushock.  Mushock teaches a cosmetic method for reduction of perspiration of a body and/or reduction of a body odor released by the perspiration (abstract; paragraphs 15-35 and 286-287), the method comprising: applying an antiperspirant cosmetic agent (M1) to a human skin, wherein the cosmetic agent (M1), wherein the antiperspirant cosmetic agent (M1) comprises: a) monosodium phosphate 5 to 25 wt% monosodium phosphate NaH2PO4 (corresponding to applicant’s MxHyPzO3z+1 (I) wherein M is Na+, x = 1, y = 2, z = 1) (paragraphs 131-132) and b) aluminum- and/or an aluminum zirconium salts, exemplified at 13.80 wt%, 19.50 wt%, 20.00 wt%, and 25 wt% (at least 1.2 weight % and from about 1.2 to about 40 wt% of an antiperspirant aluminum- and/or an aluminum zirconium salt, relative to the total weight of the cosmetic agent (M1) (paragraphs 287-290; Tables 3, 7, and 9) and c) an aqueous carrier comprising less than 25% water (paragraph 160).   The carrier can be in the form of oil-in-water, water-in-oil, and water-in-oil-in-water type emulsions (paragraph 151).   The composition is .
Mushock fails to teach separate particles consisting of its monosodium phosphate.   Mushock fails to teach at least “an aqueous carrier comprising at least 10% free water relative to the total weight of the antiperspirant cosmetic agent (M1)” (claim 1), “an aqueous carrier comprising from about 30 to about 70% free water relative to the total weight of the antiperspirant cosmetic agent (M1)” (claims 21 and 25), “a pH of from about 3.0 to about 5.0” (claims 24-25), and “wherein the cosmetic agent M1 remains on the application point for at least one hour” (claims 1 and 25).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to prepare the formulation of Mushock wherein the monosodium phosphate is present in separate particles.  The rationale for this is that Mushock teaches that its monosphosphate, component (c), can be combined in any way with particles comprising components (a), (b) and (d).  Preparing the formulation of Mushock wherein the monosodium phosphate is present as separate particles will impart free-flowability to the formulation.  It would have been further obvious to optimize the particle size of the particles to improve the flowability of the formulation.  In this way, one would find an average particle size D50 of from about 1 to about 300 microns through routine experimentation.  It would have 
Applicant argues that Mushock requires that each single particle of Mushock’s invention comprise a fragrance and/or flavor oil, octenylsuccinated starch, and one or more alkaline metal phosphates.  Each particle of Mushock must contain each of these components according to the teachings of Mushock and cannot be eliminated. The examiner has mistakenly interpreted the 
Applicant’s arguments have been fully considered but are not found persuasive.  In its broadest embodiment, Mushock is directed to particles having a high load of fragrance (perfume) or flavour oil, and perfuming and/or flavoring products and products comprising such particles (paragraph 1). Mushock explicitly teaches that constituent (c) (monosodium phosphate phosphate) can be combined in any possible way with the constituents (a), (b) and (d) (paragraphs 88 and 135).  The free flowability of the phosphate-containing particles indicate that the particles can be handled easily when manufacturing consumer products (paragraph 48).  It would have been obvious to prepare the formulation of Mushock wherein the monosodium phosphate is present in separate particles.  The rationale for this is that preparing the formulation wherein the monosodium phosphate is present as separate particles will impart free-flowability to the formulation.  The composition of such an embodiment, where the monosodium phosphate is present in separate particles, still has all the components required by Mushock of fragrance and/or flavor oil, starch, and one or more alkaline metal phosphates.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-16 of copending Application No. 16609710 in view of US 20130280409 to Mushock.   The copending claims are directed to a cosmetic method for reducing transpiration of the body and/or reducing odor triggered by the transpiration (a cosmetic method for reduction of perspiration of a body and/or reduction of a body odor released by the perspiration), in which an antiperspirant cosmetic is applied to the human skin and remains at the application site for at least 1 hour, the antiperspirant cosmetic comprising, in a cosmetically compatible carrier, based on the total weight of the cosmetic agent: at most about 1% by weight of antiperspirant aluminum and/or aluminum zirconium salts.  The difference between the instant claims and the copending claims is that the copending claims fail to teach the addition of at least one phosphate compound, at least 1.2 weight % of antiperspirant aluminum and/or aluminum zirconium salts, and an aqueous carrier comprising at least 10% free water relative to the total weight of the antiperspirant cosmetic agent.  However, Mushock teaches that the addition of phosphates enhance antiperspirant compositions (abstract; paragraphs 36-41).  Mushock further teaches such composition may comprise an aqueous carrier . 
This is a provisional nonstatutory double patenting rejection.
Applicant’s comment that they will consider filing a Terminal Disclaimer when appropriate is noted by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 4, 2021